                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LUIS MORALES,
     PlaintifT,

           v.                                           CIVIL ACTION NO. 19-CV-5934

PRIMECARE MEDICINE, et aL,
     Defendants.

                                          MEMORANDUM

PADOVA,J.                                                                     JANUARv'f-f     So20
           Plaintiff Luis Morales, a prisoner incarcerated at the Berks County Jail System, brings

this prose civil action pursuant to 42 U.S.C. § 1983, against (1) PrimeCare Medicine, Dr. John

and Jane Doe; (2) Correctional Officer Sloblojian; and (3) Correctional Officer Klim. Morales

seeks leave to proceed informa pauperis. Each Defendant is sued in their individual and official

capacities. For the following reasons, the Court will grant Morales leave to proceed informa

pauperis, dismiss without prejudice his claims against PrimeCare, Dr. John and Jane Doe, and

Correctional Officer Klim, and permit him to proceed against Correctional Officer Sloblojian in

his individual capacity only.

      I.        FACTUAL ALLEGATIONS

           Morales alleges that on October 28, 2019, he asked Officer Sloblojian to move his cell

"due to [his] fear of possible physical confrontation with Junior Sivbri ([his] cell mate at the

time)." (ECF No. 2 at 4-5, 12.)1 Morales asserts that Officer Sloblojian responded that "he'd

rather watch [them] fight than move [Morales]" and walked away. (Id. at 12.) Once Officer




1
    The Court adopts the pagination assigned to the Complaint by the CM-ECF docketing system.
                                                    1
Sloblojian walked away, Sivbri punched Morales in the mouth causing him to lose his tooth and

blackout. (Id) ·

          Morales asked to be seen by medical and avers that ''they took pictures instead." (Id)

Morales further contends that he "told medical via sick call that [he] was suffering pain and

numbness, and they would ... just make some comment to make fun of [his] tooth but refuse to

treat." (Id)

          Morales asserts claims pursuant to 42 U.S.C. § 1983, asserting that under the Eighth

Amendment, he has the right to be free of assault. (Id at 3.) Morales seeks medical and

cosmetic treatment for his injuries and damages in the amount of $500,000 for pain, suffering,

inconvenience, and embarrassment. (Id at 5.)

    II.      STANDARD OF REVIEW

          The Court grants Morales leave to proceed in Jonna pauperis because it appears that he is

incapable of paying the fees to commence this civil action. 2 Accordingly, 28 U.S.C. §

1915(e)(2)(B)(ii) applies, which requires the Court to dismiss the Complaint if it fails to state a

claim. Whether a complaint fails to state a claim under§ 1915(e)(2)(B)(ii) is governed by the

same standard applicable to motions to dismiss under Federal Rule of Civil Procedure 12(bX6),

see Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which requires the Court to

determine whether the complaint contains "sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quotations omitted). Conclusory allegations do not suffice. Id As Morales is proceeding pro




                                                           i
2
 However, as Morales is a prisoner, he will be qbligated to pay the filing fee in installments in
accordance with the Prison Litigation Reform Act. See 28 U.S.C. § 1915(b).


                                                  2
se, the Court construes his allegations liberally. Higgs v. Att'y Gen., 655 F.3d 333, 339 (3d Cir.

2011).

   III.      DISCUSSION

          "To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law." West v. Atkins, 487 U.S. 42, 48 (1988).

          A. Claims Against PrimeCare

          The United States Court of Appeals for the Third Circuit has held that "a private health

company providing services to inmates 'cannot be held responsible for the acts of its employees

under a theory of respondeat superior or vicarious liability."' Sims v. Wexford Health Sources,

635 F. App'x 16, 20 (3d Cir. 2015) (per curiam) (quoting Natale v. Camden County Corr.

Facility, 318 F.3d 575, 583 (3d Cir. 2003)). Rather, in order to hold a private health care

company like PrimeCare Medical, Inc. liable for a constitutional violation under § 1983, Morales

must allege the provider had "a relevap.t ... policy or custom, and that the policy caused the

constitutional violation [he] allege[s]." Natale, 318 F.3d 575, 583-84 (citing Bd of the Cty.

Comm'rs ofBryan Cty., Oklahoma v. Brown, 520 U.S. 397, 404 (1997)); see also Lomax v. City

ofPhiladelphia, Civ. A. No. 13-1078, 2017 WL 1177095, at *3 (E.D. Pa. Mar. 29, 2017)

("Because [defendant] is a private company contracted by a prison to provide health care for

inmates, ... it can only be held liable for constitutional violations if it has a custom or policy

exhibiting deliberate indifference to a prisoner's serious medical needs.") (citations and

quotations omitted). "To satisfy the pleading standard, [the plaintiff] must ... specify what

exactly that custom or policy was." McTernan v. City of York, PA, 564 F.3d 636, 658 (3d Cir.

2009).



                                                    3
         Here, Morales has not identified any policy or custom of PrimeCare that caused him to be

deprived of proper care. His allegations that he advised personnel of his lost tooth, x-rays were

taken, and he was denied further treatment, do not plausibly establish the existence of a policy or

custom adopted by PrimeCare that would give rise to a claim against the entity. Accordingly,

Morales has not stated a claim against PrimeCare and the claims against it must be dismissed.

However, because the Court cannot say at this time that Morales could never state a plausible

claim based on a policy or custom, the claims will be dismissed without prejudice, and Morales

will be granted leave to file an amended complaint to attempt to cure the defects discussed

above.

         B. Official Capacity Claims

         Official capacity claims are indistinguishable from claims against the entity that employs

the officials. See Kentucky v. Graham, 473 U.S. 159, 165-66 (1985) ("Official-capacity suits ...

'generally represent only another way of pleading an action against an entity of which an officer

is an agent."') (quoting Monell, 436 U.S. at 690, n. 55). In other words, "an official-capacity suit

is, in all respects other than name, to be treated as a suit against the entity." Id Accordingly, the

official capacity claims against "Dr. John and Jane Doe" must be treated as claims against

PrimeCare and the official capacity claims against Correctional Officers Sloblojian and Klim are

essentially claims against Berks County.

         As previously stated, PrimeCare cannot be liable under a theory of respondeat superior or

vicarious liability. Sims, 635 F. App'x at 20. As the Complaint does not contain any allegations

suggesting that any of the events giving rise to Morales's claims against "Dr. John and Jane

Doe" stemmed from a policy or custom of PrimeCare, the Court will dismiss Morales's claims

against them in their official capacities. Natale, 318 F.3d at 583-84.



                                                  4
       Moreover, a municipality or local government entity is not liable under § 1983 based

solely on an allegation that an employee of that entity committed a constitutional violation. See

Monell, 436 U.S. at 691. Rather, a municipality or a local government entity is only liable under

§ 1983 if a policy or custom of that entity caused the constitutional violation in question. Id at

694. Again, because nothing in the Complaint suggests that the claimed constitutional violations

stemmed from a municipal policy or custom, the Court will also dismiss Morales's claims

against Officers Sloblojian and Klim in their official capacities.

       C. Claims Against Dr. John and Jane Doe in Their Individual Capacities

         To state a constitutional claim based on the failure to provide medical treatment, a

prisoner must allege facts indicating that prison officials were deliberately indifferent to his

serious medical needs. 3 See Farmer v. Brennan, 511 U.S. 825, 835 (1994). A prison official is

not deliberately indifferent "unless the official knows of and disregards an excessive risk to

inmate health or safety; the official must both be aware of facts from which the inference could

be drawn that a substantial risk of serious harm exists, and he must also draw the inference." Id

at 837. "A medical need is serious, ... ifit is one that has been diagnosed by a physician as

requiring treatment or one that is so obvious that a lay person would easily recognize the

necessity for a doctor's attention." Monmouth Cty. Corr. lnst'l Jnmates v. Lanzaro, 834 F.2d

326, 347 (3d Cir. 1987) (internal quotations omitted).




3
  The Complaint indicates that Morales is a pretrial detainee. (ECF No. 2 at 4.) To the extent
that he was a pretrial detainee at the time of the events in question, the Fourteenth Amendment
governs his claims. See Hubbard v.. Taylor, 399 F.3d 150, 166 (3d Cir. 2005). However, the
standard under the Eighth Amendment and Fourteenth Amendment for claims related to a
prisoner's medical needs is essentially the same for purposes of the analysis. See Par/cell v.
Morgan, 682 F. App'x 155, 159 (3d Cir. 2017) (per curiam); see also Moore v. Lu.ffey, No. 18-
1716, 2019 WL 1766047, at *3 n.2 (3d Cir. Apr. 19, 2019)(declining to address whether a new
standard applies to claims raised by pretrial detainees based on issues related to medical care).
                                                  5
       Deliberate indifference is properly alleged ''where the prison official (1) knows of a

prisoner's need for medical treatment but intentionally refuses to provide it; (2) delays necessary

medical treatment based on a non-medical reason; or (3) prevents a prisoner from receiving

needed or recommended medical treatment." Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir.

1999). Allegations of medical malpractice and mere disagreement regarding proper medical

treatmentare insufficient to establish a constitutional violation. See Spruill v. Gillis, 372 F.3d

218, 235 (3d Cir. 2004). Furthermore, "[a] defendant in a civil rights action must have personal

involvement in the alleged wrongs" to be liable. Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d

Cir. 1988).

       Morales has not stated a plausible claim against either of the Doe defendants. Notably,

Morales's allegations, although sparse, demonstrate that he did receive medical treatment for his

lost tooth in that x-rays were taken. While Morales may have disagreed with the extent or

amount of treatment received, he has not alleged enough facts from which one could plausibly

infer that he had a serious medical need that was regarded with deliberate indifference. Notably,

while he suffered a lost tooth, he does not allege he suffered an infection, excessive bleeding, or

any other type of continuing medical issue. Accordingly, the Court will dismiss Morales's

claims against "Dr. John and Jane Doe" without prejudice and with leave granted to Morales to

file an amended complaint to cure the identified defect.

       D. Claims Against Correctional Officers Sloblojian and Klim in Their Individual
          Capacities

       To state a claim under§ 1983 against a prison official for failure to protect an inmate

from violence by another inmate, a plaintiff must plead facts that show: "(1) he was incarcerated

under conditions posing a substantial risk of serious harm, (2) the official was deliberately




                                                  6
indifferent to that substantial risk to his health and safety, and (3) the official's deliberate

indifference caused him harm." Farmer, 511 U.S. at 834.

        Morales has alleged facts suggesting that he was hQused under conditions imposing a risk

of serious harm, and that Officer Sloblojian was aware of the potential risk to Morales but did

nothing about it. Specifically, with respect to facts demonstrating that he was housed under

conditions posing a substantial risk of harm, Morales asserts that in the area of the prison in

which he was housed, ''you never leave your cell and most people including my cell are there for

violence." (ECF No. 2 at 12.) Morales also makes a deliberate indifference allegation by

averring that, because he feared a ''possible physical confrontation" with his cellmate, Morales

requested that Officer Sloblojian move his cell. (Id at 12.) Officer Sloblojian allegedly refused,

commenting that "he'd rather watch [them] fight than move [Morales]." (Id.) Once Officer

Sloblojian walked away, Morales was punched in the mouth by his cellmate, causing him to lose

a tooth and blackout. (Id.) Liberally construing the Complaint and taking all inferences as true

as the Court is obligated to do at this early stage of the litigation, Morales has alleged sufficient

facts to proceed on his failure to protect claim against Officer Sloblojian.

        Although Morales also names Officer Klim as a Defendant, there are no factual

allegations that Officer Klim was involved in any of the allegedly violative conduct. In a§ 1983

action, the personal involvement of each defendant in the alleged constitutional violation is a

required element, and, therefore, a plaintiff must allege how each defendant was involved in the

events and occurrences giving rise to the claims. Rode, 845 F.2d at 1207; Baraka v. McGreevey,

481F.3d187, 210 (3d Cir. 2007) (quotations omitted); see also Iqbal, 556 U.S. at 676

(explaining that " [b]ecause vicarious liability is inapplicable to ... § 1983 suits, a plaintiff must

plead that each Government-official defendant, through the official's own individual actions, has



                                                   7
·•   I




         violated the Constitution."). Because Morales does not allege how Officer Klim was involved in

         the alleged violation of his constitutional rights, the claims against him are not plausible and will

         be dismissed without prejudice.

            IV.      CONCLUSION

                  For the foregoing reasons, the Court will grant Morales leave to proceed informa

         pauperis, dismiss without prejudice all claims against "PrimeCare Medicine," Dr. John and Jane

         Doe, and Officer Klim, and permit him to proceed on his § 1983 failure to protect claim against

         Officer Sloblojian in his individual capacity at this time. The Court will allow Morales to file an

         amended complaint in the event he can state a plausible claim against PrimeCare Medical, Inc.,

         Dr. John and Jane Doe, or Officer Klim. See Grayson v. Mayview State Hosp., 293 F.3d 103,

         114 (3d Cir. 2002). If Morales chooses not to file an amended complaint, the Court will direct

         service on Officer Sloblojian only. An appropriate Order follows.




                                                           8
